NOTE:   This order is nonprecedential.

  Wniteh ~tates NOLEN v. LUFKIN INDUSTRIES                                         2

                           ORDER
    Upon review of these appeals, the appeals are consoli-
dated.
      IT IS ORDERED THAT:
      The revised official caption is reflected above.
                                       FOR THE COURT


      FEB 01 2012                       /s/ Jan Horbaly
         Date                          Jan Horbaly
                                       Clerk
cc: Kenneth E. Carroll, Esq.
                                                         rilED
    Kenneth R. Matticks, Esq.                  u.s. COURT OF APPEALS FOR
    Richard D. Milvenan, Esq.                    THE FEDERAL CIRCUIT
    Charles C. Aycock, Esq.                        FEB 01 2012
s21
                                                     JAN HORBALY
                                                         CLERK